DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wijngaarden [US2010/0206469] in view of Ogden [US5047605].
Van Wijngaarden discloses an assembly for induction welding, comprising: a fixture (mold 33/50) including a first support structure (lower part 52) and a second support structure (upper part 51) (Figures 3, 5; paragraph 0047, 0045); the second support structure including a frame (for example the vertical support walls shown in Figure 3) and a plurality of trunks (the two rectangular prism structures 51 shown in Figure 5), and the fixture configured to secure a workpiece vertically between the first support structure and the second support structure using the plurality of trunks during induction welding of the workpiece (Figures 3, 5; paragraph 0047, 0045). 
Van Wijngaarden shows the trunks as connected to the frame (vertical supports), but its unclear from the description of Van Wijngaarden if the trunks are repositionable on the frame.  Because the structure of Van Wijngaarden is a mold one of ordinary skill may infer the trunks (51) are repositionable as molds open to load and unload the material worked upon. In any event Ogden provides evidence of upper and lower support structures (tool or die), wherein the upper support (die 122) after heating can be repositioned by being moved away from the heating zone, and separated from the material worked upon (column 2, lines 13-57). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Van Wijngaarden by making the trunks repositionable as taught by Ogden in order to improve the ease of material handling and to improve the removal of the material worked upon from the mold without damaging the material.
With respect to claim 2, Van Wijngaarden discloses the fixture is configured to clamp a first member of the workpiece and a second member of the workpiece vertically between the first support structure and the second support structure using the plurality of trunks as the second member of the workpiece is induction welded to the first member of the workpiece (Figures 3, 5; paragraph 0006, 0045, 0047).
With respect to claim 3, Van Wijngaarden discloses a first support structure (52), and a second structure (51) wherein the second structure includes a heat sink (material part 53) which serves to distribute and discharge heat (paragraph 0047). Van Wijngaarden also discloses the mold is provided with a metal outer layer (54) to discharge heat.  Ogden also discloses the die tool is provided with a heat sink or cooling source (column 2, line 58-column 3, line 10). 
With respect to claim 7, Van Wijngaarden discloses the plurality of trunks (51) vertically engage and provide a backstop for the heat sink (53) (Figure 5). 
With respect to claim 8, Van Wijngaarden discloses the frame includes a first beam and a second beam (Figure 3 shows parallel vertical beams extending from a bottom base up to the trunks); the plurality of trunks include a first trunk and a second trunk (51), the first trunk is connected to and repositionable on the first beam, and the second trunk is connected to and repositionable on the second beam (Figures 3, 5); and the first trunk is laterally separated from the second trunk by a channel (recess) configured to receive an induction welding coil for induction welding the workpiece secured between the first support structure and the second support structure (Figure 5; paragraph 0047). 
With respect to claim 9, Van Wijngaarden discloses the plurality of trunks are arranged longitudinally along the frame (Figure 5 shows 51 are arranged longitudinally along the base support of the frame).  
With respect to claim 11, Van Wijngaarden discloses at least one of the first support structure (52) has a first contact surface (upper surface) configured to contact a first side of the workpiece, and the first contact surface is flat; or the second support structure (51) has a second contact surface (lower surface) configured to contact a second side of the workpiece, and the second contact surface is flat (Figure 5). 
With respect to claim 13, Van Wijngaarden discloses an induction welding coil (inductor 31) configured to induction weld a first member of the workpiece to a second member of the workpiece while the workpiece is secured vertically between the first support structure and the second support structure (paragraphs 0044-45).
With respect to claim 16, Van Wijngaarden discloses an induction welding method, comprising: arranging a fixture and a workpiece together, wherein the fixture includes a first support structure and a second support structure, the second support structure includes a frame and a plurality of trunks (Figures 3, 5; paragraph 0047, 0045); securing the workpiece vertically between the first support structure and the second support structure using the plurality of trunks; and induction welding a first member of the workpiece to a second member of the workpiece using an induction welding coil while the workpiece is secured vertically between first support structure and the second support structure (Figures 3, 5; paragraph 0044-47). 
Van Wijngaarden shows the trunks as connected to the frame (vertical supports), but its unclear from the description of Van Wijngaarden if the trunks are repositionable on the frame.  Because the structure of Van Wijngaarden is a mold one of ordinary skill may infer the trunks (51) are repositionable as molds open to load and unload the material worked upon. In any event Ogden provides evidence of upper and lower support structures (tool or die), wherein the upper support (die 122) after heating can be repositioned by being moved away from the heating zone, and separated from the material worked upon (column 2, lines 13-57). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Van Wijngaarden by making the trunks repositionable as taught by Ogden in order to improve the ease of material handling and to improve the removal of the material worked upon from the mold without damaging the material.
With respect to claim 17, Van Wijngaarden discloses the induction welding coil is located in a gap laterally between a first of the plurality of trunks and a second of the plurality of trunks (paragraph 0045, 0047). 
With respect to claim 18, Van Wijngaarden discloses the induction welding coil translates longitudinally along a row of the plurality of trunks while induction welding the first member of the workpiece to the second member of the workpiece (paragraphs 0045-47). 
With respect to claim 19, Van Wijngaarden discloses the securing of the workpiece with at least a first of the plurality of trunks (Figure 5); and Ogden discloses positioning the (tool/die) (column 2, lines 13-57). 
With respect to claim 20, Van Wijngaarden discloses an induction welding method, comprising: securing a workpiece with a fixture vertically between a first support structure and a second support structure (0045-47);  induction welding the workpiece at a first position using an induction welding coil while the workpiece is secured vertically between the first support structure and the second support structure, the induction welding of the workpiece at the first position comprising induction welding a first member of the workpiece to a second member of the workpiece (paragraphs 0045-47); securing the workpiece with the fixture vertically between the first support structure and the second support structure (paragraphs 0045-47, Figure 5); induction welding the workpiece at a second position using the induction welding coil while the workpiece is secured vertically between the first support structure and the second support structure (paragraph 0044-47). 
Van Wijngaarden discloses a fixture and workpieces, but does not explicitly disclose releasing the workpiece from the fixture, and rearranging the workpiece and fixture to move the workpiece and fixture relative to each other.  Ogden discloses a method of welding. Ogden discloses the releasing the welded part from the die and moving the welded part relative to the die (positioning, moving and separating the die and welded part; column 2, lines 43-51). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Van Wijngaarden by releasing and repositioning the workpiece and fixture relative to each other as taught by Ogden in order to ensure proper positioning of the apparatus and material worked upon and to improve the ease of removing the welded material from the apparatus. 
Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wijngaarden, Ogden, and further in view of Matsen et al. [US2016/0375629, “Matsen”].
Van Wijngaarden as modified discloses an assembly for induction welding. Applicant is referred to paragraph 3 for a detailed discussion of Van Wijngaarden as modified. 
With respect to claims 4-6, Van Wijngaarden discloses a first support structure (lower part 52), but fails to disclose an actuator included in the first support structure.  Matsen discloses an apparatus for induction heating. Matsen discloses the lower support (base 722) includes actuator (pressure applicators 748) configured to press the material worked upon for clamping the material worked upon, wherein a base (722) includes a channel that holds a heat management device and actuators, wherein the actuators are expandable pressure vessels (Figure 7; paragraphs 0080-0084). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Van Wijngaarden to structure the lower support to include a channel housing the heat management device and expandable pressure vessels as taught by Matsen in order to improve the contact formed between the materials being bonded and thereby improve the quality of the final product. 
With respect to claim 12, Van Wijngaarden discloses at least one of the first support structure has a first contact surface configured to contact a first side of the workpiece and the second support structure has a second contact surface configured to contact a second side of the workpiece. Van Wijngaarden discloses the contact surfaces are flat and does not disclose curved contact surfaces.  Matsen discloses an apparatus for induction heating. Matsen discloses alternative arrangements where in one arrangement the contact surfaces of the apparatus with the material worked upon is flat (Figures 5-6) and an alternative arrangement where the contact surfaces are curved (Figure 7). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Van Wijngaarden to substitute or supplement the flat contact surfaces with curved contact surfaces as taught by Matsen in order to increase the functionality of the apparatus to form curved products as well as flat products, and as a substation of known alternatives is within the ability of one of ordinary skill. 
Allowable Subject Matter
Claims 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 30, 2022